Citation Nr: 0107197	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  00-02 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for residuals of a left 
knee injury with traumatic arthritis, status post 
reconstruction, currently evaluated as 30 percent disabling.


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from December 1988 to April 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

In October 2000, the veteran failed to report for a 
videoconference hearing at the RO, before a Board Member in 
Washington, D.C. 

In a January 2000 statement, the veteran expressed interest 
in VA vocational rehabilitation training.  This matter is 
referred to the RO for action deemed appropriate.


FINDING OF FACT

The veteran's service-connected residuals of a left knee 
injury with traumatic arthritis, status post reconstruction, 
is manifested by: left knee range of motion from 0 degrees of 
extension to 130 degrees of flexion, with crepitus, mild 
swelling and effusion, a history of severe instability, and 
complaints of pain.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
service-connected residuals of a left knee injury with 
traumatic arthritis, status post reconstruction, are not met.  
38 U.S.C.A. §§ 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5010, 5257, 
5260, 5261 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board is satisfied that VA has complied with the "duty to 
assist" the veteran in fully developing the evidence 
pertinent to his claim.  The veteran has been examined by VA 
for rating purposes relative to the increased rating issue 
and treatment records have been obtained.  All notice 
provisions have been met.  Therefore, the Board will decide 
this issue based on the evidence of record.

Under the applicable criteria, disability evaluations are 
determined by comparing the symptoms the veteran is presently 
experiencing for a particular service-connected disability 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  When making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  The current level of 
disability, however, is of primary concern. See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Historically, service connection was initially granted for 
residuals of a partial medial meniscectomy with debridement 
of the medial/lateral femoral condyles and anterior cruciate 
ligament reconstruction of the left knee and evaluated under 
Diagnostic Code 5257 for recurrent subluxation and lateral 
instability.  Subsequently, a 30 percent disability rating 
was assigned.  

In an October 1997 decision, the RO recharacterized the 
veteran's service-connected disability as residuals of a left 
knee injury with traumatic arthritis, status post 
reconstruction pursuant to Diagnostic Codes 5010-5257 and 
continued the 30 percent evaluation.  In May 1999, the 
veteran filed a claim for a rating in excess of 30 percent 
for his service-connected left knee disorder.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, other 
impairment of the knee, with recurrent subluxation or lateral 
instability, a 30 percent maximum rating is warranted for 
those situations in which the evidence demonstrates "severe" 
impairment with recurrent subluxation or lateral instability.  
The medical evidence in this case, however, does not support 
a rating in excess of 30 percent.  With respect to the 
veteran's contentions under 38 C.F.R. §§ 4.40 and 4.45, the 
Board has 


considered whether an increased evaluation could be assigned 
on the basis of functional loss due to subjective complaints 
of pain.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
Board finds, however, that since Diagnostic Code 5257 is not 
predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 
4.45, as interpreted in DeLuca, do not apply.  Johnson v. 
Brown, 9 Vet. App. 7, 9 (1996).  Therefore, given that the 
veteran is currently receiving the maximum rating available 
under Diagnostic Code 5257, the Board finds that a rating in 
excess of 30 percent for recurrent subluxation or lateral 
instability is not warranted.  Nevertheless, the Board does 
recognize that 38 C.F.R. §§ 4.40 and 4.45 are relevant in 
determining whether there is loss of range of motion.

With respect to 38 C.F.R. §§ 4.40 and 4.45, the VA's Office 
of the General Counsel has provided additional guidance 
involving increased rating claims for musculoskeletal joint 
disabilities.  Specifically, the General Counsel held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 (August 
14, 1998).  Specifically, General Counsel for VA, in an 
opinion dated July 1, 1997, (VAOPGCPREC 23-97) held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003, which provides 
for the presence of arthritis due to trauma, and 5257 which 
provides for instability.  General Counsel stated that when a 
knee disorder is rated under Diagnostic Code 5257 based upon 
instability of the knee, the veteran may also be entitled to 
a separate rating for arthritis if the veteran has limitation 
of motion which at least meets the criteria for a zero 
percent rating under Diagnostic Code 5260 (flexion limited to 
60 degrees or less) or Diagnostic Code 5261 (extension 
limited to 5 degrees or more).  

If the veteran does not at least meet the criteria for a zero 
percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned.  
General Counsel in VAOPGCPREC 9-98 held that a separate 
rating for arthritis could also be based on x-ray findings 
and painful motion under 38 C.F.R. § 4.59.  


See also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 
1997).  Where additional disability is shown, a veteran rated 
under Diagnostic Code 5257 can also be compensated under 
Diagnostic Code 5003 and vice versa.

Diagnostic Code 5260 provides a noncompensable disability 
evaluation for flexion of a leg limited to 60 degrees and a 
10 percent disability evaluation is available for flexion of 
a leg limited to 45 degrees.  Diagnostic Code 5261 provides a 
noncompensable disability evaluation for extension of a leg 
limited to 5 degrees and a 10 percent disability evaluation 
is available for extension of a leg limited to 10 degrees.

The Board notes that when evaluating loss in range of motion, 
consideration is given to the degree of functional loss 
caused by pain if reported by the veteran.  DeLuca, 8 Vet. 
App. 202 (evaluation of musculoskeletal disorders rated on 
the basis of limitation of motion requires consideration of 
functional losses due to pain).  In DeLuca, the United States 
Court of Appeals for Veterans Claims (Court) explained that, 
when the pertinent diagnostic criteria provide for a rating 
on the basis of loss of range of motion, determinations 
regarding functional losses are to be "'portray[ed]' (§ 4.40) 
in terms of the degree of additional range-of-motion loss due 
to pain on use or during flare-ups."  Id.

In light of the foregoing, the Board can find no basis for a 
compensable evaluation due to arthritis, even with 
consideration of complaints of pain on motion or use of the 
left knee pursuant to Diagnostic Code 5260 and 5261.  For 
example, according to an August 1999 VA orthopedic 
examination report, the veteran supplied the following 
complaints with respect to his left knee disorder.  He 
complained of constant left knee pain that was a 7 on a scale 
of 10 being the worst.  Weather changes would cause achy pain 
over the left shin and calf.  He reported popping and 
cracking of the left knee with weakness, stiffness, swelling, 
redness, heat, giving way, fatigability, and lack of 
endurance.  He denied locking, however.  Exercise was an 
alleviating factor.  He took no pain medication.  
Precipitating factors included physical labor, cold weather, 
and rain.  He complained of knots under his 


left knee surgical scars.  He felt that he had full range of 
motion of the left knee, although he walked with a limp and 
he wore a prescription brace.  He denied the use of a cane, 
crutch, or orthopedic shoes.  He denied any recent left knee 
dislocation or subluxation.  At work, he is required to climb 
and step down frequently.  Often, he felt his left knee give 
and slide while at work.  

Physical examination of the left knee revealed, however, that 
the left knee had full extension to zero degrees and flexion 
to 130 degrees with no pain.  The examiner added that there 
was no pain to palpation of the left knee, although there was 
a small effusion and a slight amount of edema.  The surgical 
scars revealed keloid formations with no tenderness or 
adhesions, although the veteran complained of numbness to 
palpation.  There was a palpable knot over the left lateral 
scar that measured 3 by 2 centimeters, which appeared to be a 
bony protrusion.  It was very hard, nonmobile and nontender 
to palpation.  There was no palpable knot under the left 
medial scar.  There was mild crepitus of the left knee.  The 
anterior and posterior drawer tests, as well as the Lachman's 
and McMurray tests, were negative.  The examiner observed no 
ligamentous laxity of the left knee.  The veteran walked with 
a mild limp with no brace, cane, or assistive device during 
the examination.  There was objective evidence of edema to 
the left knee with an effusion to the left knee, with no 
objective evidence of painful motion, instability, weakness, 
redness, heat, abnormal movement, or guarding of movement.  
X-ray studies from January 1998 revealed degenerative and 
post-operative changes of the left knee.  The examiner 
diagnosed degenerative joint disease of the left knee, status 
post surgery times two.

Based on this examination report, the Board finds no basis 
for a compensable evaluation due to arthritis, even with 
consideration of the veteran's complaints of pain on motion 
or use of the left knee, pursuant to Diagnostic Code 5260 and 
5261.  The examiner noted that the flexion of the veteran's 
left knee was not limited to 60 degrees and extension was not 
limited to 5 degrees.  Therefore, the evidence fails to show 
that the veteran has limitation of motion which at least 
meets the criteria for a zero percent rating under Diagnostic 
Code 5260 (flexion limited to 60 degrees or 


less) or Diagnostic Code 5261 (extension limited to 5 degrees 
or more).  As noted above, if the veteran does not at least 
meet the criteria for a zero percent rating under either of 
those codes, there is no additional disability for which a 
rating may be assigned.

Furthermore, the Board finds that the evidence fails to 
support a separate rating for arthritis based on x-ray 
findings and painful motion under 38 C.F.R. § 4.59 because 
the VA examiner did not diagnose sufficient pain on motion to 
warrant a compensable rating.  In fact, although during the 
examination the veteran complained of left knee numbness, the 
examiner found no objective pain on motion.  Furthermore, the 
Board finds that the slight swelling and effusion of the left 
knee described by the examiner does not warrant a compensable 
rating because it was not found to functionally impair the 
function of the veteran's left knee to a compensable degree.  
Although an October 1999 VA x-ray study revealed degenerative 
changes, these changes alone do not form the basis for a 
separate evaluation for arthritis.

Similarly, according to a December 1999 VA outpatient 
treatment record, the examiner discussed problems of 
instability, but did not describe evidence of limited motion 
of the left knee or additional impairment due to pain.  Thus, 
this VA outpatient treatment record provides no basis for a 
compensable rating of the left knee due to limited motion or 
functional impairment due to pain.  

Therefore, the Board finds that the medical evidence of 
record fails to show that flexion of the veteran's left knee 
was limited to 60 degrees or extension to 5 degrees.  With 
consideration of 38 C.F.R. § 4.40 and 4.45, the Board finds 
that a separate compensable rating for arthritis of the left 
knee is not warranted pursuant to VAOPGCPREC 23-97 (July 1, 
1997). 

The Board also notes that, since the veteran's surgical scars 
of the left knee have been described repeatedly as well 
healed and asymptomatic (i.e., not painful, tender, or 
adherent to underlying tissue, etc.) this also does not 
provide a basis for a 


separate compensable evaluation.  See also Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).

Although the veteran contends that a rating in excess of 30 
percent is warranted, as a lay person untrained in the fields 
of medicine and/or science, he is not competent to render 
medical opinions.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Nevertheless, the Board has acknowledged 
the veteran's complaints of pain and functional impairment 
and has considered it in evaluating his left knee disorder as 
discussed above.  

Finally, there has been no evidence presented suggesting that 
there is ankylosis of the right knee or nonunion of the tibia 
and fibula which might warrant a higher rating under 38 
C.F.R. § 4.71a, Diagnostic Codes 5256 or 5262 (2000).

The Board's decision, above, is based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities (38 C.F.R. Part 4), inasmuch as there is no 
indication that the schedular criteria are inadequate to 
evaluate the veteran's left knee disability.  In this regard, 
the Board notes that there has been no showing that the left 
knee disorder has caused marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation), 
or necessitated frequent periods of hospitalization, or that 
the disability otherwise renders impracticable the 
application of the regular schedular standards.  In fact, 
according to the August 1999 VA examination report, the 
veteran primarily described problems with respect to left 
knee instability rather than with limited motion or 
functional impairment due to pain.  

Furthermore, the veteran did not report, or provide 
supporting evidence, that his service-connected left knee 
disorder interfered with his duties at work, or forced him to 
take extended periods of leave.  In the absence of evidence 
specifically pertaining to the degree of severity of service-
connected left knee disability which might warrant 
extraschedular consideration, the Board finds that a remand 
for 


extraschedular consideration is not necessary in this case.  
See 38 C.F.R. § 3.321(b)(1) (2000); Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996).


ORDER

An evaluation in excess of 30 percent for service-connected 
residuals of a left knee injury with traumatic arthritis, 
status post reconstruction, is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

